Case 20-50804-btb Doc18 Entered 09/24/20 10:05:21 Page iof5
09/24/2020 10:01:51am

Fill in this information to identify your case:

 

 

 

 

 

Debtor 1 JOSEPH L. MONSON
First Name Middle Name Last Name
Debtor 2 JODY M. MONSON
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: DISTRICT OF NEVADA 7] Check if this is an
Case number 20-50804 amended filing
(if known)

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions—such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
(1 You are claiming federat exemptions. 11 U.S.C. § 522(b}(2)

2. For any property you list on Schedule 4/8 that you claim as exempt, fill in the information below.

 

 

 

Brief description of the property and line on Current value of Amount of the Specific laws that allow exemption
Schedule A/B that lists this property the portion you exemption you claim
own
Copy the value fram Check only one box for
Schedule A/B each exemption
Brief description: $4,000.00 MW $4,000.00 Nev. Rev. Stat. § 21.090(1)(f), (p)
2003 CHEVY AVALANCHE (approx. 260,000 C) 100% of fair market
miles) value, up to any
Line from Schedufe A/B: 3.1 applicable statutory
limit
Brief description: $8,000.00 $0.00 Nev. Rev. Stat. § 24.090(1)(f), (p)
2018 HARLEY DAVIDSON 1200 CUSTOM [I] 100% of fair market
Line from Schedule A/B: 3.2 a eonany
—_—__ applicable statutory
limit

 

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

fy] Ne

(J ‘Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
oO No
oO Yes

Official Form 106C. Schedule C: The Property You Claim as Exempt page 1
Case 20-50804-btb

Debtor 1
Debtor 2

JOSEPH L. MONSON
JODY M. MONSON

Doc 18 Entered 09/24/20 10:05:21 Page2o Peano 10.01% 1am

Case number (if known) _20-50804

 

Additional Page

Brief description of the property and line on Current value of

Schedule A/B that lists this property the portion you
own
Copy the value from
Schedule A/B

Brief description: $2,000.00

Amount of the
exemption you claim

Specific laws that allow exemption

Check only one box for
each exemption

| $2,000.00 Nev. Rev. Stat. § 21.090(1)(b)

 

THE DEBTORS HAVE USED FURNITURE AND
HOUSEHOLD GOODS.
Line from Schedule A/B: 6

[J 100% of fair market
value, up to any
applicable statutory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

limit
Brief description: $300.00 i $300.00 Nev. Rev. Stat. § 21.090(1)(b)
THE DEBTORS HAVE A MAG DESKTOP [I] 100% of fair market
COMPUTER. (6 YRS OLD) value, up to any
Line from Schedule A/B: 7 applicable statutory
limit
Brief description: $300.00 vw $300.00 Nev. Rev. Stat. § 27.090(1)(z)
THE DEBTORS HAVE A NINTENDO SWITCH [100% of fair market
AND A PLAYSTATION 4. value, up to any
Line from Schedule A/B: 9 applicable statutory
limit
Brief description: $300.00 VI $300.00 Nev. Rev. Stat. § 21.090(1)(i)
THE DESTORS HAVE A GLOCK 23 .40 CAL.. [100% of fair market
Line from Schedule A/B: 10 value, up to any
— applicable statutory
limit
Brief description: $500.00 Ww $500.00 Nev. Rev. Stat. § 21.090(1)(b)
THE DEBTORS HAVE USED CLOTHING. CT 100% of fair market
Line from Schedule A/B: 14 Value, up to any
_ applicable statutory
limit
Brief description: $1,100.00 1 $1,100.00 Nev. Rev. Stat. § 21.090(1}(a)
THE DEBTORS HAVE JEWELRY. [J 100% of fair market
Line from Schedule A/B: 12 Value, up to any
-e_ applicable statutory
timit
Brief description: $50.00 wi $50.00 Nev. Rev. Stat. § 21.090(1)(b}
THE DEBTORS HAVE A DOMESTIC PET. [J 100% of fair market
Line from Schedule A/B: 13 value, up to any
To applicable statutory
limit
Brief description: $105.00 a $78.75 Nev. Rev. Stat. § 21.090(1)(g)
THE DEBTORS HAVE CASH ON HAND. (1 100% of fair market
(1st exemption claimed for this asset} value, up to any
Line fram Schedule AVB: 16 applicable statutory
limit
Brief description: $105.00 i] $26.25 Nev. Rev. Stat. § 21.090(1)(z)
THE DEBTORS HAVE CASH ON HAND. (CO 100% of fair market

(2nd exemption claimed for this asset)
Line from Schedule AB: 16

value, up to any
applicable statutory
limit

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 2
Case 20-50804-btp Doc18 Entered 09/24/20 10:05:21 Page 3 Of B oar020 10:08am

Debtor 1
Debtor 2

JOSEPH L. MONSON
JODY M. MONSON

Additional Page

Brief description of the property and line on

Schedule A/B that lists this property the portion you

Current value of

Case number (if known) _20-50804

Amount of the
exemption you claim

Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

own
Copy the value from Check only one box for
Schedule A/B éach exemption
Brief description: $172.00 | $129.00 Nev, Rev. Stat. § 21.080(1}(g)
Checking account (USAA) (1 100% of fair market
(ist exemption claimed for this asset) value, up to any
Line from Schedule A/B: 17.1 applicable statutory
fimit
Brief description: $172.00 WJ $43.00 Nev. Rev. Stat. § 21.090(1){z}
Checking account (USAA) CJ 100% of fair market
(2nd exemption claimed for this asset) value, up to any
Line from Schedule A/B: 17.1 applicable statutory
limit
Brief description: $5.00 VI $3.75 Nev. Rev. Stat. § 21.090(1)(g)
Savings account (NAVY F.C.U.) (I 100% of fair market
(1st exemption claimed for this asset) value, up to any
Line from Schedule A/B: 17.3 applicable statutory
limit
Brief description: $5.00 i] $1.25 Nev. Rev. Stat. § 21.090(1)(z)
Savings account (NAVY F.C.U.) [J 100% of fair market
(2nd exemption claimed for this asset) value, up to any
Line from Schedule A/B: 17.3 applicable statutory
limit
Brief description: $120.00 VI $90.00 Nev. Rev. Stat. § 21.090(1)(g)
Checking account (USAA) CO 100% of fair market
(ist exemption claimed for this asset) value, up to any
Line from Schedule AB: 17.2 applicable statutory
lirnit
Brief description: $120.00 a $30.00 Nev. Rev. Stat. § 21.090(1)(z)
Checking account (USAA) ( 100% of fair market
(2nd exemption claimed for this asset) value, up to any
Line from Schedule A/B: 17.2 applicable statutory
limit
Brief description: $700.00 i $700.00 Nev. Rev. Stat. § 21.090(1}(n)
Security deposit on rental unit {] 100% of fair market
Line from Schedule A/B: 22 eee inany
Oo applicable statutory
limit
Brief description: $5,600.00 $5,600.00 Nev. Rev. Stat. § 21.090(1)(z)
THE DEBTORS ARE OWED MONEY FROM [ 100% of fair market
“TAX DEFENSE NETWORK" FOR A TAX value, up to any
SETTLEMENT THAT WENT NOWHERE. applicable statutory
Line from Schedule A/B: 30 limit
Brief description: $300.00 iv $300.00 Nev. Rev. Stat. § 21.090(1)(d)
THE DEBTOR HAS WORK TOOLS. [100% of fair market

Line from Schedule A/B: 40

value, up to any
applicable statutory
limit

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 3
Case 20-50804-btb Doc18 Entered 09/24/20 10:05:21 Page 4of5
09/24/2020 10:01:51am

Debtor? JOSEPH L. MONSON

 

 

 

 

Debtor2 JODY M. MONSON Case number (if known) _ 20-50804
FEE Additional page
Brief description of the property and line on Current value of Amount of the Specific laws that allow exemption
Schedule A/B that lists this property the portion you exemption you claim

own

Copy the value from Check only one box for

Schedule A/B each exemption
Brief description: $500.00 4 $500.00 Nev. Rev. Stat. § 21.090(1}(z)
THE DEBTORS HAVE 25 CHICKENS. (Tj 100% of fair market
Line from Schedule A/B: 47 ee Up}tolany

_— applicable statutory
limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 4
7 ‘05: 5 of 5
Case 20-50804-btb Doc18 Entered 09/24/20 10:05:21 Page Gea POSOnG Teen

Fill in this information to identify your case:

Debtor 1 JOSEPH L MONSON

First Name Middle Name Last Name

Debtor 2 JODY M MONSON

(Spouse, if filing) FirstName “Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

b =| ‘gabe:
aon er  20-50804 f¥]_ Check if this is an

amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
No

Ci Yes. Name of person Attach Bankruptcy Patition Preparer's Notice,
Declaration, and Signature (Official Form 119).

Under penalty of perjury, | deciare that | have read the summary and schedules filed with this declaration and that they are
true and correct.

 

 

X tsi JOSEPH L. MONSON X {si JODY M. MONSON
JOSEPH L. MONSON, Debtor 1 JODY M. MONSON, Debtor 2
Date 09/24/2020 Date 09/24/2020

MM /DD/YYYY MM/DD/YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules page 1
